Filed 7/16/21 P. v. Tyler CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081652
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF116022A)
                    v.

 GEORGE TYLER,                                                                            OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kern County. David R. Lampe,
Judge.
         John F. Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Franson, J. and De Santos, J.
                                         INTRODUCTION
          In 2009, appellant and defendant George Tyler (Tyler) was convicted of
murdering his girlfriend’s five-year-old son, D.W., and sentenced to 25 years to life.
Tyler’s mother, codefendant Mavis Watson (Watson), was convicted of being an
accessory after the fact. This court affirmed their convictions on appeal.
          In 2020, Tyler filed a petition for recall and resentencing pursuant to Penal Code1
section 1170.95 and claimed his murder conviction should be reversed because he was
not the actual killer. The trial court denied the petition for recall.
          In his appeal from the court’s denial of the petition, Tyler’s appellate counsel has
filed a brief that summarizes the facts with citations to the record, raises no issues, and
asks this court to independently review the record. (People v. Wende (1979) 25 Cal.3d
436 (Wende).) Thereafter, defendant filed a letter brief and raised several issues. We
affirm.
                                              FACTS2
          In August 2006, Tyler had been living with his girlfriend, Dionna, in her house in
Rosamond for about two years. They lived with four children – their baby and Dionna’s




          1   All further statutory citations are to the Penal Code unless otherwise indicated.
         As will be discussed below, Tyler’s petition for recall asserted that he was not
          2
the actual killer of D.W. The prosecution filed an opposition to his petition with a
lengthy recitation of the facts that were “taken directly from the opinion regarding
[Tyler’s] appeal,” referring to this court’s nonpublished opinion in Tyler’s first appeal.
In the Wende brief filed in this case, Tyler’s appellate counsel asserted the prosecution’s
factual summary “does not accurately trace the statement of facts in this Court’s opinion
in case no. F058478.” In his letter brief, Tyler challenged the prosecution’s factual
statement and repeatedly claimed there was no evidence that he was the actual killer.
       Given this background, we take judicial notice of the appellate record and this
court’s nonpublished opinion in People v. Tyler (F058478, Oct. 27, 2010) 2010 WL
4227797. The following factual statement is quoted from this court’s opinion in its
entirety. (Evid. Code, § 450, § 452, subd. (d), § 459; In re W.R. (2018) 22 Cal.App.5th
284, 286–287, fn. 2.)

                                                  2.
three other children, five-year-old D.W., four-year-old K.W., and three-year-old Ke.W.
Tyler’s mother, Watson, lived about 30 minutes away.
          Tyler was prohibited by a court order from being in the same home as the children,
but Dionna knowingly violated the order. She lied to the social workers and told them
that Tyler did not live with her and the children, and she told the children to lie also. She
had witnessed Tyler hit the children, but she had not reported it to the authorities.
          On the evening of August 10, 2006, Tyler’s friends, Terrance and Derrick, came
over to the house to play dominoes and drink beer. While the three men were playing,
five-year-old D.W. came into the room and talked to Tyler about tying his shoes. Tyler
asked D.W. who had taught him how to tie his shoes, and D.W. responded that his
mother had taught him. Tyler grabbed D.W. by his shirt, pulled him close, and asked him
the same question two more times. Tyler did not like D.W.’s answer, so he slapped him.
Dionna was standing nearby. Terrance told Tyler to leave D.W. alone because he did not
really understand what Tyler was talking about. Terrance and Derrick tried to tell Tyler
how to explain things to children. Tyler pushed D.W. away, and both D.W. and Dionna
left the room.
          About 20 minutes later, Dionna left the house, leaving all the children alone with
the three men. A short time later, Terrance and Derrick left as well.
          Dionna went to pick up her cousin, Kenna, who was going to help care for the
children over the weekend. When they stopped at Dionna’s father’s house, Dionna and
Tyler spoke on the telephone. Tyler told her to “hurry up and get [her] ass back here”
because D.W. had said, “F[**]k you” to him, and he was “so sick of this shit.” Dionna
hung up and told Kenna they had to go. She said, “Oh, my God, he’s about to beat my
[....]”
          Four-year-old K.W. was in the boys’ room, which was next to the master
bedroom, because Tyler told her to get into D.W.’s bed. From there, she could hear from
the master bedroom D.W. screaming, “Mommy,” and Tyler asking him, “Who taught you

                                               3.
how to tie your shoes?” K.W. also heard “[w]hooping sounds, like slapping sounds” and
a whipping sound from a weightlifting belt.
       About 20 minutes after Dionna called Tyler, she and Kenna arrived back at the
house. Dionna knocked on the door because she did not have her house keys. Tyler
asked, “Who is it?” and opened the door when Dionna replied.
       Tyler stood at the door in wet, blue boxer shorts. He was holding D.W. over his
shoulder with his left arm. D.W. was naked, limp, and motionless. His eyes were rolled
back in his head and blood was coming out of his mouth. His bottom teeth had been
knocked out and he was covered in bruises. Dionna thought he was dead, and she started
screaming, “My baby.”
       Tyler grabbed Dionna and took her to the master bedroom. The shower was
running in the master bathroom and the floor was wet. The other children were in the
boys’ room, and the baby was screaming on the bed in the master bedroom. Tyler told
Dionna that he “whooped” D.W. with his weightlifting belt because D.W. would not stay
still. Tyler pointed to the bloody weightlifting belt on the bedroom floor. The belt was
four or five inches wide and had a big buckle. Tyler’s clothes and bloody shoes were
also on the bedroom floor. Tyler repeatedly told Dionna he did not mean to do it, and he
was going to kill himself.
       D.W. jerked and Dionna realized he was not dead. She grabbed him and patted his
arms. She ran to the front of the house and picked up the telephone to call the police, but
Tyler came up behind her, stood with his body against hers, and asked what she was
doing. Dionna was afraid Tyler was going to beat her, as he had done more than 100
times in the past. Dionna explained she was just going to call Watson. Dionna pleaded
with Tyler to let her call Watson because they needed some help. Dionna called Watson
and screamed that Tyler had killed D.W. and she needed Watson to come help her. Tyler
screamed that he did not kill D.W. When Dionna said that D.W. was going to die,
Watson said she was on her way.

                                              4.
         Kenna repeatedly told Tyler and Dionna they needed to take D.W. to the hospital,
but Tyler said he would go to jail, and Dionna said her children would be taken away.
Dionna said D.W. was going to be okay.
         Dionna and Kenna put all the children in the car to go get help. Tyler came out
and told Dionna to get in the car. Kenna thought they were going to the hospital, but, to
her surprise, Tyler turned the opposite direction and drove them to Watson’s house.
Dionna was talking to someone on a cell phone, saying, “He done killed my baby.” On
the way, they met Watson’s car and both cars pulled over. Watson moved Dionna and
D.W. to her car. Watson asked Tyler, “Boy, what have you done?” Watson told Kenna,
“You ain’t seen nothing, and you don’t know nothing.” Kenna took the statement as a
threat. Watson then drove Dionna and D.W. to Watson’s house.
         Tyler drove Kenna and the remaining children to the house of his sister, Tiffinay.
On the way, he explained to Kenna that he “didn’t mean to do it [.]” He said, “[T]he
reason why I kept whooping [D.W.] is because [I] told him to stand up, and he wouldn’t
stand up.” Tyler said he was going to kill himself and he needed to get his gun. After
Tyler picked up Tiffinay and her boyfriend, he started to tell them what happened, but the
boyfriend told Tyler to wait until Kenna got out of the car. Tyler drove to Watson’s
house.
         At Watson’s house, Watson took Dionna and D.W. to her bedroom. D.W. lay on
the bed unconscious. He was black and blue, and he had several knots on his head. His
mouth was swollen and would not shut. Tiffinay’s boyfriend put ice on D.W.’s head.
D.W.’s breathing had slowed and Dionna told Watson they needed to go to the hospital,
but Watson just screamed at her and called her a “stupid bitch.” Watson took all the
telephones in the house, including Kenna’s cell phone, and said, “[A]in’t nobody using
[my] goddam [sic] phones.” Kenna, who was in another room with the children, could
hear D.W.’s labored breathing. She could hear Dionna crying and Watson telling her to
shut up.

                                              5.
       That night, D.W. slept with Watson on Watson’s bed. Dionna watched D.W.
through the night. The next morning, Dionna saw him stop breathing. She said to
Tiffinay, “You[‘ve] got to save my baby. He’s dead.” Watson told Tiffinay to take
Dionna and D.W. to the local clinic because “there wasn’t no f[**]king ambulance
coming out to her house.” Dionna believed Watson sent Tiffinay with her to watch her.
       After they left, Watson entered the room where Kenna was with the children and
told Kenna, “You better not say nothing,” and “You don’t know nothing.” Watson
repeated this to her throughout the day. When they were in the kitchen, Watson made
these statements to Kenna while standing next to a gun that was on the counter. Kenna
perceived the presence of the gun as a threat. Kenna knew that Watson and her family
were very violent people who were involved with drugs and had used guns in a violent
way in the past. Kenna thought they might kill her when the whole thing was over. At
some point, Watson took the baby, then put Kenna, K.W., and Ke.W. in another bedroom
that had a deadbolt and locked the door for a few hours.
       From the clinic, D.W. was airlifted to a children’s hospital in Hollywood, where
he remained on life support for hours until he died. At both the clinic and the hospital,
Dionna claimed that D.W. was injured when she ran over him with a car, but the medical
personnel did not think the injuries were consistent with her explanation. Dionna did not
tell the truth because the rest of her children were still at Watson’s house, and she knew
there was a gun at the house. Dionna felt her children were being held hostage and she
was afraid Watson or Tyler would kill them.
       Meanwhile, Watson took Kenna, K.W., and Ke.W. to Dionna’s house. On the
way, Watson stopped in Saddleback and conducted a drug deal. At Dionna’s house,
Watson parked on the street, got out, and told the rest to stay in the car. But after about
five minutes, Ke.W. told Kenna he had to use the bathroom, so she took him into the
house. Kenna saw Watson cleaning the front bathroom where D.W.’s teeth were on the
counter. She was cleaning the bathtub and wiping off the counter. She told Ke.W. to use

                                             6.
the toilet, then told them to get out and get back in the car. Ten or 15 minutes later,
Watson came out of the house carrying the weightlifting belt, the shoes and boxer shorts
Tyler had been wearing the previous night, the clothes D.W. had been wearing the
previous night, and a bag of papers. As they drove back to Watson’s house, Watson
gradually threw these items out of the car into the desert. When they got to Watson’s
house, Watson told Kenna to sit there and again warned her not to say anything. Because
Watson had taken all the telephones, Kenna could not call anyone.
       After about one and one-half hours, a social worker knocked on the door and
stated she was taking the children into protective custody. Watson gave her K.W. and
Ke.W. but told her the baby was not there. The social worker returned five minutes later
with a police officer and demanded the baby. Watson left the house and returned with
the baby. When the police were present, Kenna asked Watson if she could leave, and she
let her go.
       Blood was later found on the cabinets and in the shower of the master bathroom
and on the wall and door between the master bathroom and master bedroom. The doors
to the master bedroom and the front bathroom were damaged, the wall near the door to
D.W.’s room was dented, and the wall in the den had two holes in it. According to
Dionna, the blood and damage were not present before the night that Tyler beat D.W.
       An autopsy revealed D.W.’s extensive injuries. He had contusions, abrasions, and
bruises all over his head and face. He had multiple linear bruises extending down the
side of his face, caused by a linear object, such as a belt, and he had abrasions on his
chest and back. He had suffered internal bleeding in his head, brain, chest, back, colon,
arms, and legs. His injuries were not consistent with having been run over by a vehicle.
His painful death – ruled a homicide – was caused by complications, such as brain
swelling and organ failure, resulting from blunt force trauma.
       Law enforcement arranged a recorded telephone conversation between Dionna and
Tyler. In it, Tyler stated that he did not know if he should kill himself. He asked Dionna,

                                             7.
“[I]s there a way you can tell [‘em] you know something else?” He suggested that she
could say her cousin, Deshon, did it. Tyler referred to D.W.’s death as an accident.
         In an August 31, 2006, interview with law enforcement, Watson claimed that
Dionna had been smoking marijuana and may have been driving under the influence
when she hit D.W. with her car. Watson claimed that D.W. seemed normal when Dionna
brought him to Watson’s house, but D.W. told her that night that he had been hit by a car.
Watson, who ran a day care business, said she would be able to recognize a hurt child,
and she did not notice any bruises on D.W. She said she went to Dionna’s house that day
to get clothes and food for the children. She had not seen Tyler since they had all gone to
Bakersfield before D.W.’s death.
Tyler’s defense
         The social worker who came to Watson’s house to pick up the children did not see
a weapon in the house. Kenna did not say anything to her other than that her aunt was a
social worker.
         An officer testified that he spoke to Dionna on August 10, 2006, to investigate a
mark found on Ke.W.’s body in June 2006. Dionna took responsibility for the mark,
explaining she had spanked Ke.W. She assured the officer that Tyler was not living in
her home. The following day, the officer heard what had happened to D.W. He sent
officers to the hospital, but Dionna left when they arrived.
         When the officer spoke to K.W. on August 11, 2006, she said Tyler had never
struck her, but Dionna had whipped her the previous day. She appeared to mean she had
spanked her with a belt. She said Tyler had not whipped D.W. until this occasion and
had done so because he would not lie down and take a nap. She did not mention tying
shoes.
         On cross-examination, the officer testified that Kenna told him Watson and her
family had a very violent history, and she was afraid of them. Watson was involved in



                                              8.
drug sales, buying and selling stolen guns, check fraud, and welfare fraud. Kenna tried to
distance herself from the family, and she felt threatened and intimidated as a witness.
       The officer interviewed Dionna on August 12, 2006. She told him that she called
Tyler when she was out on August 10, 2006, because she was afraid that he would be
mad that she had been gone too long. He told her that he had to whip D.W. because he
said, “F[**]k you,” but she did not believe it because D.W. was afraid of Tyler, and D.W.
would never say that.
       K.W. told the deputy that Tyler was mean because he whipped people with a belt,
and he had whipped and killed D.W. She said Tyler also whipped Ke.W. the same night,
and the deputy found bruises on Ke.W.
       At the hospital, Dionna told officers that she ran over D.W. with her car two times
as she was backing up to her house.
       When Watson’s husband, Curtis, went to pick up Tiffinay from the hospital,
Dionna came running out after her and got in the car too. Curtis asked Dionna, “You’re
not going to stay at the hospital?” and she said she did not want to stay there with those
people. Curtis thought she was referring to D.W.’s father’s relatives. Curtis did not see
Tiffinay make any threats to Dionna.
       Dionna later told an officer that she fled the hospital because she got scared when
she saw officers examining her vehicle. She was afraid the officers would arrest her.
       A Los Angeles police officer testified that in February 2004, he was pursuing a
suspicious vehicle that refused to stop. The vehicle pulled over, Dionna got out, and the
vehicle continued to evade the police. The vehicle stopped in an apartment complex and
the driver (Ke.W.’s father) ran but was eventually apprehended. D.W., K.W., and Ke.W.
were left inside the vehicle.
       Watson’s sister-in-law, Chyrel, testified that she had seen Dionna write a bad
check and then run out of the grocery store when she was discovered. Chyrel witnessed
Dionna striking K.W. with a belt, throw a shoe at her, and call her a bitch. Chyrel’s

                                             9.
husband also witnessed Dionna discipline her children inappropriately. Dionna admitted
to Chyrel that she had run over D.W. with the car, and that Tyler was not involved, but
Chyrel never reported this to the police.
       Tyler’s ex-girlfriend, Latisha, testified that she and Tyler lived together from 2002
to 2005. She had three young children of her own and they had a child together. Tyler
was a good father to all the children, and the children loved him. He did not discipline
the children; that was Latisha’s job.
       Latisha’s daughter, Tiaunee, testified that Tyler was good to her and her brothers.
He never spanked them.
       Latisha’s sister, Ariell, testified that Latisha and Tyler had a happy relationship.
They lived together and Ariell sometimes stayed with them. Latisha and Tyler had a
child together and Latisha also had her own children. Ariell observed that Tyler took
care of them well and responsibly. She never saw him physically discipline a child. She
said he was not the type of person who would beat a child.
       Kenna’s high school teacher believed Kenna was dishonest and would lie to cover
for her friends. She was loud, obnoxious, and disruptive to the educational process. She
had received numerous referrals for bad behavior at school.
                           PROCEDURAL BACKGROUND
       On March 23, 2007, an information was filed in the Superior Court of Kern
County charging defendant Tyler with count 1, second degree murder (§ 187, subd. (a)),
and count 2, assault on a child resulting in death (§ 273ab, subd. (a)). In count 3,
codefendant Watson was charged with being an accessory after the fact (§ 32).
       On July 31, 2009, after a joint jury trial, Tyler was convicted of counts 1 and 2,
and Watson was convicted of count 3.




                                             10.
Sentencing
       On August 28, 2009, the court conducted the sentencing hearing. It stated that
having heard the evidence at the jury trial, there was “no lingering doubt in the Court’s
mind with respect to [Tyler’s] guilt.”
       The court sentenced Tyler to 25 years to life for count 2, assault on a child
resulting in death. The court imposed 15 years to life for count 1, second degree murder,
and stayed that term pursuant to section 654.
       The court sentenced codefendant Watson to the midterm of two years in prison for
count 3.
Defendant’s first appeal
       On October 27, 2010, this court filed the nonpublished opinion in the joint appeal
from codefendants Tyler and Watson and affirmed their convictions. (People v. Tyler,
supra, 2010 WL 4227797.
       We rejected the arguments that the trial court erroneously denied a motion to
discharge the jury pursuant to Batson v. Kentucky (1986) 476 U.S. 79 and People v.
Wheeler (1978) 22 Cal.3d 258; the court should have granted a motion to sever the two
cases; the autopsy photographs were prejudicial and should have been excluded; and
Watson’s conduct credits were not correctly calculated.
       We remanded the matter for the limited purpose of correcting Tyler’s abstract of
judgment as to his custody credits and the actual sentence imposed.
       On December 20, 2010, the trial court filed the amended and corrected abstract of
judgment for Tyler.
                                SENATE BILL NO. 1437
       The instant appeal involves Tyler’s petition for recall filed pursuant to Senate Bill
No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437), which became effective on
January 1, 2019, and “was enacted to ‘amend the felony murder rule and the natural and
probable consequences doctrine, as it relates to murder, to ensure that murder liability is

                                            11.
not imposed on a person who is not the actual killer, did not act with the intent to kill, or
was not a major participant in the underlying felony who acted with reckless indifference
to human life.’ [Citations.] Substantively, Senate Bill 1437 accomplishes this by
amending section 188, which defines malice, and section 189, which defines the degrees
of murder, and as now amended, addresses felony murder liability.” (People v. Martinez
(2019) 31 Cal.App.5th 719, 723 (Martinez); People v. Gentile (2020) 10 Cal.5th 830,
842.)
        “Senate Bill 1437 also add[ed] … section 1170.95, which allows those ‘convicted
of felony murder or murder under a natural and probable consequences theory … [to] file
a petition with the court that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining counts ....’ [Citation.]”
(Martinez, supra, 31 Cal.App.5th at p. 723.)
        “An offender may file a petition under section 1170.95 where all three of the
following conditions are met: ‘(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine[;] [¶] (2) The
petitioner was convicted of first degree or second degree murder following a trial or
accepted a plea offer in lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder[;] [¶] [and] (3) The petitioner could not be convicted of
first or second degree murder because of changes to Section 188 or 189 made effective
January 1, 2019.’ [Citation.]” (Martinez, supra, 31 Cal.App.5th at p. 723.)
        “A trial court that receives a petition under section 1170.95 ‘shall review the
petition and determine if the petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section.’ [Citation.]” (Martinez, supra, 31 Cal.App.5th
at p. 723.)
        “If the petitioner has made such a showing, the trial court ‘shall issue an order to
show cause.’ [Citation.] [¶] The trial court must then hold a hearing ‘to determine

                                              12.
whether to vacate the murder conviction and to recall the sentence and resentence the
petitioner on any remaining counts in the same manner as if the petitioner had not …
previously been sentenced, provided that the new sentence, if any, is not greater than the
initial sentence.’ [Citation.]” (Martinez, supra, 31 Cal.App.5th at p. 723.) “[I]f a
hearing is held, ‘[t]he prosecutor and the petitioner may rely on the record of conviction
or offer new or additional evidence to meet their respective burdens.’ [Citation.] ‘[T]he
burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.’ [Citation.] ‘If the prosecution fails to sustain its
burden of proof, the prior conviction, and any allegations and enhancements attached to
the conviction, shall be vacated and the petitioner shall be resentenced on the remaining
charges.’ [Citation.]” (Id. at p. 724; People v. Williams (2020) 57 Cal.App.5th 652, 659–
660.)
                          TYLER’S PETITION FOR RECALL
        On October 18, 2019, Tyler filed, in pro. per., a petition for recall and resentencing
pursuant to section 1170.95. Tyler’s petition alleged he was entitled to relief because he
was convicted under the felony-murder rule and the natural and probable consequences
theory, he was “not the actual killer,” he did not act with intent to kill, and he was not a
major participant in the underlying felony who acted with reckless indifference.
        On October 25, 2019, the trial court appointed counsel to represent Tyler in this
matter.
The prosecution’s opposition
        On January 31, 2020, the prosecution filed opposition to Tyler’s petition, and
argued he failed to make a prima facie case for relief under section 1170.95 because he
was the actual killer, his actions were the sole cause of the victim’s death, and he was not




                                              13.
convicted under the felony-murder rule because felony child endangerment cannot be the
basis for such a conviction, citing People v. Lee (1991) 234 Cal.App.3d 1214 (Lee).3
Tyler’s response
       On May 14, 2020, Tyler’s attorney filed a response to the prosecution’s
opposition, that simply asserted that Tyler “denies being the actual killer.”
The court’s denial of the petition
       On August 5, 2020, the court denied Tyler’s petition. According to the minute
order, the court reviewed the parties’ documents and the record of the case and found
Tyler “was convicted as the perpetrator in the crime.”
       On August 21, 2020, Tyler filed a timely notice of appeal from the court’s denial
of his petition for recall.
                                       DISCUSSION
       As noted above, Tyler’s counsel has filed a Wende brief with this court. The brief
also includes the declaration of appellate counsel indicating that Tyler was advised he
could file his own brief with this court. By letter on December 29, 2020, we invited
Tyler to submit additional briefing.
       On January 7, 2021, Tyler submitted a letter brief and asked this court to address
several issues.
Request for appointment of new appellate counsel
       Tyler requested appointment of a new appellate attorney solely because his current
attorney filed the Wende brief. The filing of a Wende brief by counsel, by itself, does not
constitute grounds to remove counsel, and his request is denied. (Wende, supra, 25
Cal.3d at p. 442.)


       3 In Lee, this court held that felony child endangerment could not serve as the
basis for a felony-murder conviction because the offense was not inherently dangerous to
life. (Lee, supra, 234 Cal.App.3d at p. 1229; see also People v. Howard (2005) 34
Cal.4th 1129, 1136.)

                                             14.
Tyler’s contentions about his jury trial
       Also in his letter brief, Tyler asked this court to address the following alleged
errors from his jury trial: the trial court failed to comply with its sua sponte duty to
instruct on the presumption of innocence and reasonable doubt; the jury instructions that
were given are not contained in the record; and the two cases should have been
bifurcated. Tyler argued his trial attorney was prejudicially ineffective for failing to
challenge the prosecution’s evidence about intent to kill for second degree murder;
counsel failed to request any lesser included instructions; and counsel failed to challenge
the prosecution’s alleged inappropriate statements at the sentencing hearing.
       In Tyler’s first appeal, this court addressed and rejected the argument that the trial
court erroneously denied the motion to bifurcate and sever the trials for codefendants
Tyler and Watson.
       As for his other trial contentions, while the filing of a Wende brief obligates this
court to conduct a review of the entire record to determine whether there are any arguable
issues that should be raised on an appellant’s behalf (Wende, supra, 25 Cal.3d at p. 442),
Tyler has raised issues from his trial that are not properly before this court in this appeal.
“[W]here a criminal defendant could have raised an issue in a prior appeal, the appellate
court need not entertain the issue in a subsequent appeal absent a showing of justification
for the delay.” (People v. Senior (1995) 33 Cal.App.4th 531, 538 (Senior).) “[A]ll of the
factual predicates upon which defendant’s present contention[s] rest[] were available at
the time of defendant’s initial appeal. There is no apparent justification as to why th[ese]
issue[s] could not have been raised the first time defendant’s case was before this court.
There being no reason why defendant ‘should get “two bites at the appellate apple,” ’
[citation], we deem defendant’s claim of error to be waived.” (Ibid.; see also People v.
Murphy (2001) 88 Cal.App.4th 392, 396–397; United States v. Wright (9th Cir. 1983)
716 F.2d 549, 550 [“When a party could have raised an issue in a prior appeal but did
not, a court later hearing the same case need not consider the matter”].

                                             15.
Tyler’s contentions arising from the denial of his petition for recall
       Tyler’s letter brief raised several issues about the trial court’s denial of his petition
for recall. He asserts the factual statement contained in the prosecution’s opposition was
inaccurate, consisted of inadmissible hearsay, and the record does not prove he was
convicted as the actual killer. As noted above, Tyler challenged the accuracy of the facts
contained in the People’s opposition to his petition for recall. As a result, we have cited
the entirety of the factual statement from this court’s opinion that affirmed his
convictions and the judgment. In considering a petition for recall under section 1170.95,
the court may review the facts as summarized in an appellate opinion affirming the
petitioner’s convictions. (People v. Williams, supra, 57 Cal.App.5th at pp. 660–663.)
       Next, Tyler argues the trial court violated his due process rights because it did not
hold a full hearing when it denied his petition for recall, and his attorney was ineffective
for failing to argue that he was not the actual killer. When the trial court first considers a
section 1170.95 petition, it shall determine whether the petitioner has made a prima facie
showing that he falls within the provisions of this section. (Martinez, supra, 31
Cal.App.5th at p. 723.) If the petitioner makes such a showing, the court shall issue an
order to show cause and conduct an evidentiary hearing. (Ibid.) In this case, however,
the court denied Tyler’s petition at the first stage of prima facie review under section
1170.95, subdivision (c), and found Tyler was the actual killer and ineligible for relief as
a matter of law. This finding is supported by the record, and he was not entitled to an
evidentiary hearing. Tyler “was the sole killer and a jury found [him] guilty of second
degree murder under section 187, subdivision (a). Therefore, section 1170.95 does not
apply to [him].” (People v. Gallo (2020) 57 Cal.App.5th 594, 599.)
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.




                                              16.
                              DISPOSITION
Tyler’s request for appointment of a new appellate counsel is denied.
The court’s order denying Tyler’s petition for recall is affirmed.




                                     17.